Citation Nr: 0801074	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1992 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The July 2002 rating decision granted 
service connection for PTSD, assigned a 30 percent disability 
rating effective May 31, 2001 and denied the veteran's claim 
seeking entitlement to service connection for hypertension.


FINDINGS OF FACT

1.  The weight of the competent medical evidence establishes 
that the veteran's hypertension is presumed to have been 
incurred in active military service.

2.  The veteran's service-connected PTSD is currently 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events) and a 
current Global Assessment of Functioning (GAF) score of 55.  

3.  There is no medical evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
hypertension is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met during the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, such notice was 
provided in March 2006.  

Regarding the veteran's claim for an initial disability 
rating in excess of 30 percent for PTSD, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In this regard, the VA's duty to notify was satisfied by way 
of letters sent to the appellant in October 2001, July 2004 
and March 2006 that fully addressed all four notice elements 
and were sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, with respect to PTSD, the examination with 
medical opinion was obtained in May 2006.  With respect to 
hypertension, no current VA examination is required.  There 
is medical evidence that hypertension manifested to a 
compensable degree within one year of service.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Birmingham VA Medical Center 
(VAMC).  The appellant was afforded a VA medical examination 
in May 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946 develops certain 
chronic diseases, such as hypertension, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2007).

The veteran contends that his hypertension was incurred in 
military service.  However, service medical records fail to 
show a diagnosis for hypertension.  The veteran's highest 
blood pressure readings were, in October 1996, at 146 over 
84, and 146 over 81.  Service medical records of September 
through November 1999 show that the veteran's blood pressure 
decreased to 125 over 75.  At his pre-separation examination, 
in February 2001, the veteran did not report any problems 
with his blood pressure, which was measured to be 124 over 
78.  At his May 2001 separation examination, the veteran 
reported that he was in "good" condition.

Post-service medical evidence consists of VA treatment 
records from the Birmingham, Alabama VA Medical Center (VAMC) 
of October and December 2001 and of May 2002 that indicate 
diagnoses of hyperlipidemia.  A November 2001 VA examiner 
made a diagnosis of hypertension and found the veteran's 
blood pressure in the right arm, sitting, was 150 over 100, 
left arm sitting was 145 over 90, and supine was 150 over 
100.  

Service connection for hypertension may be presumed under 
38 C.F.R. §§ 3.307, 3.309 since the condition manifested to a 
compensable degree within one year of separation from 
military service.  Under 38 C.F.R. 4.104, Diagnostic Code 
7101, a compensable degree is 10 percent, which requires 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more, who requires continues medication 
for control.  In VA examination records of November 2001, 
just 6 months after separation, two out of three of the 
veteran's diastolic readings, were 100.  Therefore, his 
diagnosed hypertension did reach a compensable degree within 
one year of separation. 

Based on this evidence and resolving all reasonable doubt in 
the veteran's favor, the Board finds there is competent 
medical evidence establishing that the veteran's hypertension 
was incurred within one year of service separation.  See 38 
U.S.C.A. § 5107(b).  For these reasons, the Board finds the 
veteran's hypertension more likely than not was incurred due 
to active service.


Initial Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where, as in the instant case, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.
Service connection was granted for PTSD in a July 2002 rating 
decision.  A 30 percent initial disability evaluation was 
assigned.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is assigned if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships. 

A 50 percent disability evaluation is assigned for 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

In VA examination reports, the veteran has been assigned GAF 
scores in the 55-70 range, with the exception of a GAF of 35, 
which appears to be an anomaly, and is discussed below.  The 
Court has held that GAF scores reflect the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996).  A score of 41 to 50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  A score of 61 to 70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p. 32; 38 
C.F.R. §§ 4.125(a), 4.130.

A VA examination of December 2001 diagnosed the veteran with 
PTSD incurred in service when he was robbed at gunpoint, 
moderate in severity.  He had a Global Assessment of 
Functioning (GAF) score of 60.  VA treatment records show 
PTSD counseling and treatment between December 2001 and 
October 2005.  

In May 2003 a VA psychiatrist found the veteran to have poor 
sleep, mood swings, irritability and nightmares of his 
robbery.  His mental status was anxious in mood and affect 
and he had irritability and a low frustration tolerance.  He 
denied harmful ideation and when he had extremely poor sleep, 
he had hallucinatory activity.  The clinician gave the 
veteran a GAF score of 35.  This appears to be an anomaly 
because the majority of his other GAF scores are in the 55 to 
65 range, and his most recent GAF score of May 2006 is 55.

A March 2005 VA treatment record indicates the veteran was 
cooperative with good eye contact, interacted appropriately 
and exhibited no abnormal mannerisms.  His speech was clear, 
coherent, appropriate, and goal directed.  His mood appeared 
dysphoric and anxious with a full range of congruent affect.  
He had no overt lethal ideation, paranoia, delusions or 
perceptual abnormalities in terms of auditory or visual 
hallucinations.  He was alert and oriented times three, and 
his short and long term memory was intact.  His concentration 
and attention span were fairly good, and he had insight into 
the nature of his symptoms, intact judgment and no evidence 
of any language or gait abnormalities or abnormal voluntary 
or involuntary motor movements.  The examiner found his GAF 
score to be 63.

July 2005 VA treatment records indicate that the veteran's 
condition had improved, with less frequent headaches and that 
although his sleep had improved, he still had difficulty 
sleeping and did not feel rested when he woke up, although he 
stated he snored excessively and at times woke himself up.  
He denied any history of sleepwalking, sleep injuries and 
hypnagogic hallucinations or cataplexy.  He was cooperative 
with good eye contact and his speech was clear, coherent and 
appropriate and goal directed.  Rapport was easily 
established and mood appeared somewhat anxious while his 
affect was congruent.  His thought processes were significant 
for absence of any overt lethal ideation, paranoia or 
delusions.  There were no perceptual abnormalities in 
auditory and visual hallucinations and he was cognitively 
intact.  The examiner gave him a GAF score of 65.

In October 2005, the VA examiner found the veteran was not 
taking his psychotropic medications on a regular basis 
because he got confused about his medications.  The examiner 
found the veteran was cooperative and made good eye contact.  
His speech was coherent and goal directed and his mood 
appeared fairly euthymic with a congruent affect.  His 
thought processes were significant for the absence of overt 
lethal ideation, paranoia or delusions.  No perceptual 
abnormalities were present in terms of hallucinations and he 
was cognitively intact.  The psychiatrist gave him a GAF 
score of 65-70.

A VA examination of May 2006 indicated that the veteran was 
able to manage his own daily activities and income.  He was 
alert and oriented with good eye contact and posture.  His 
eye contact was fair, but his speech was low when talking 
about his mother and brother who had died within a year of 
each other.  The veteran's mood was down and his affect was 
congruent.  There was no voided suicidal or homicidal 
ideation, auditory or visual hallucinations or delusions, and 
his thought process was logical and goal directed with fair 
insight and judgment.  The psychiatrist gave him a GAF score 
of 55, and noted that although he was depressed, he appeared 
to be functioning well in regard to school, work and in his 
relationship with his daughter and other family members and 
that he was even occasionally still going out with his 
friends.  The physician strongly recommended that the veteran 
seek grief counseling to deal with the loss of his mother and 
brother, and opined that it was likely the veteran's GAF 
score would improve with such counseling and further 
treatment.

In summary, records between December 2001 and May 2006 show 
that the veteran's PTSD was manifested with sleeplessness, 
depression, irritability and some hallucinations, but with no 
suicidal or homicidal ideations or psychosis.  His GAF score 
ranged mostly between 55 and 65.  His most recent GAF score 
of 55 given in May 2006 was qualified by the physician's 
opinion that, with grief counseling and further treatment, 
the veteran's GAF score would increase.  The physician noted 
that the veteran was functioning well at home, and in school, 
and at work.  Given the above analysis and evidence, the 
Board concludes that the preponderance of the evidence is 
against an initial disability rating in excess of 30 percent 
for the veteran's PTSD, because he does not exhibit 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect, 
circumstantial circumlocutory or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
impaired abstract thinking, and difficulty in establishing 
and maintaining effective work and social relationships.  
Therefore, his claim for an initial disability in excess of 
30 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While the veteran and his representative may sincerely 
believe that the current disability is more severe than 
indicated by the medical evidence, the Board notes that 
laypersons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated under 
the assigned 30 percent rating at any time during the period 
of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's PTSD has resulted in frequent 
hospitalizations or interfered with his work.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 30 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.




ORDER

Service connection for hypertension is granted.

An initial disability rating in excess of 30 percent for PTSD 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


